Case 1:19-cv-02316-RC Document 82-2 Filed 03/19/21 Page 1of1

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
electronic filing the “PLAINTIFFS’ COMBINED RESPONSE TO
DEFENDANTS’ STATUS REPORT” Py eh cage of Carmichael

Blinken, #1:19-CV-02316-RC. gener of alak. SES

TON rv
The Clerk obtained the documents by electropfc filing:

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

The Defendant was notified electronically:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Courtesy Copies are mailed or delivered by other
hardcopy service to:

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.

Signed Maza) Us OAL v0 Meret 19 Ze oy

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

 

 
